Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
DEMOS P. DEMOPOULOS, DANIEL J. GATTO, *
KENNETH BARRETT, WILLIAM CASSESE,                               *
and JOHN A. CURCIO, as Trustees and Fiduciaries *
of the LOCAL 854 HEALTH AND WELFARE                             *
BENEFITS FUND,                                                  *
                                                                *
                                                                *
                                             Plaintiffs,        *
                                                                *
                  - against -                                   *     COMPLAINT
                                                                *
JOFAZ TRANSPORTATION, INC.,                                     *     1:19-cv-1049
Y & M TRANSIT CORP.,                                            *
                                                                *
                                                                *
                                             Defendants.        *
----------------------------------------------------------------X


                 The Trustees and Fiduciaries of the Local 854 Health and Welfare Benefits Fund

(the "Fund")(the individuals named in the caption as trustees of the Fund shall be collectively

referred to herein as the "Trustees" or "Plaintiffs") by their attorneys, Friedman & Anspach,

allege as follows:



                                              INTRODUCTION

                 1.       The Trustees bring this action to compel Defendants Jofaz Transportation,

Inc., and Y & M Transit Corp. ("Defendants") to submit unpaid and delinquent contributions and

interest on late contributions for the period from at least September 2018 to January 2019, plus

any amounts that become due and owing during the pendency of this action, plus statutory

damages, including interest, the greater of additional interest or liquidated damages, and
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 2 of 12 PageID #: 2



attorney's fees and costs, as well as to seek an order from the Court requiring Defendants to

remain current in making their contributions to the Fund.

                    2.       In bringing this action, the Trustees are enforcing the terms of the trust

agreement governing the Fund ("Trust Agreement"), as well as the collective bargaining

agreement requiring contributions to the Fund between Defendant and Local 553, I.B.T.1 ("Local

553" or the "Union"). This action is based on provisions of the Employee Retirement Income

Security Act of 1974 ("ERISA"), as amended, 29 U.S.C. §§ 1001, et seq. Specifically, Plaintiffs

invoke Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), in that they seek to enforce terms of

the Trust Agreement, and to prevent violations of Section 515 of ERISA, 29 U.S.C. § 1145.



                                         JURISDICTION AND VENUE

                    3.       This Court's jurisdiction is based on Section 502(e)(1) of ERISA, 29

U.S.C. § 1132(e)(1).

                    4.       This Court is one of proper venue pursuant to Section 502(e)(2) of ERISA,

29 U.S.C. § 1132(e)(2), because the Fund is administered in this District, a breach took place in

this District, and the Defendants may be found in this District.



                                                      PARTIES

                    5.       The Fund is an employee benefit plan within the meaning of Section 3(3)

of ERISA, 29 U.S.C. § 1002(3). It was established pursuant to the terms of various collective

bargaining agreements between the Union and various employers who are required to make

contributions to the Fund on behalf of their employees who are covered by the collective

bargaining agreements. The Fund provides various health and welfare benefits to covered

1
    Local 553 is the successor union to Local 854, I.B.T.

                                                            2
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 3 of 12 PageID #: 3



employees, retirees, and their dependents. The Fund is operated pursuant to the terms of the

Trust Agreement.

               6.      The Fund's principal office is located at 50 Charles Lindbergh Boulevard,

Suite 207, Uniondale, New York 11553.

               7.      The Trustees are the "plan sponsor" within the meaning of Section

3(16)(B)(iii) of ERISA, 29 U.S.C. § 1002(16)(B)(iii). The Trustees are fiduciaries of the Fund,

as defined by Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

               8.      Jofaz Transportation, Inc. (hereinafter "Jofaz") is a New York corporation

located at 1 Coffey St., Brooklyn, New York 11231.

               9.      Y & M Transit Corp. (hereinafter "Y & M") is a New York corporation

located at 1 Coffey St., Brooklyn, New York 11231.

               10.     Jofaz and Y & M share a common business address and have been

signatories to a single collective bargaining agreement with Local 553 under the signature of the

same individual, who is the chief executive officer of both business entities.



                                         BACKGROUND

A.      COLLECTIVE BARGAINING AGREEMENT WITH LOCAL 553

               11.     Defendants have been parties to and bound by a collective bargaining

agreement with Local 553 covering the period from at least June 30, 2016 through March 1,

2019.

               12.     The collective bargaining agreement binds Defendants to the terms of the

Trust Agreement.




                                                 3
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 4 of 12 PageID #: 4



B.     CONTRIBUTIONS TO THE FUND

               13.     Pursuant to the terms of the collective bargaining agreement and Article

VII of the Trust Agreement, Defendants are required to submit contributions on behalf of

covered employees.

               14.     Article VII of the Trust Agreement and Section 502(a)(3) of ERISA, 29

U.S.C. § 1132(a)(3) authorize the Trustees to bring an action to enforce an employer's

obligations to the Plan under its collective bargaining agreement with Local 553, including the

obligation to make contributions to the Fund.

               15.     The Trust Agreement, the Fund's Policy for the Collection of Delinquent

Contributions, Audits and Mistaken Contributions, and 502(g)(2)(B) of ERISA, 29 U.S.C. §

1132(g)(2)(B), require payment of interest on unpaid contributions at the rate of eighteen percent

(18%) per annum.

               16.     Article VII, Section 8 of the Trust Agreement and Section 502(g)(2)(C) of

ERISA, 29 U.S.C. § 1132(g)(2)(C) further provide for payment of the greater of liquidated

damages in an amount equal to twenty percent (20%) of unpaid contributions or an amount equal

to the interest on unpaid contributions.

               17.     Article VII, Section 8 of the Trust Agreement and Section 502(g) of

ERISA, 29 U.S.C. § 1132(g) also provide that in an action to collect delinquent contributions the

Court shall award reasonable attorneys' fees and costs.

               18.     Any failure by Defendants to pay contributions to the Fund promptly

when due is a violation of Section 515 of ERISA, 29 U.S.C. § 1145, which requires "[e]very

employer who is obligated to make contributions to a multiemployer plan under the terms of the




                                                4
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 5 of 12 PageID #: 5



plan or under the terms of a collectively bargained agreement . . . [to] make such contributions in

accordance with the terms and conditions of such plan or such agreement."

               19.    In enforcing Section 515 of ERISA, 29 U.S.C. § 1145, Plaintiffs are

entitled under Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), to the following: unpaid

contributions; interest on the unpaid contributions at the rate of 18% per annum; an amount equal

to the greater of interest on the unpaid contributions or liquidated damages in the amount of

twenty percent (20%) of the unpaid contributions; reasonable attorneys' fees and costs of the

action; and such other relief as the Court deems appropriate.



C.      DELINQUENT CONTRIBUTIONS

               20.    Defendant Jofaz has failed to submit adequate contributions for the period

from at least September 2018 through January 2019 in an amount equal to at least $85,462 to the

Fund.

               21.    The cause of the delinquency is that from September 2018 through

January 2019, Defendant Jofaz paid the Fund $403 per month per participant in the Fund's

composite plan instead of the correct monthly rate of $650 per participant, as required by the

terms of the collective bargaining agreement.

               22.    Defendant Y & M has failed to submit contributions for the period from

at least September 2018 through January 2019 in an amount equal to at least $70,889 to the

Fund.

               23.    The cause of the delinquency is that from September 2018 through

January 2019, Defendant Y & M paid the Fund $403 per month per participant for participants




                                                 5
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 6 of 12 PageID #: 6



in the Fund's composite plan instead of the correct monthly rate of $650 per participant, as

required by the terms of the collective bargaining agreement.

               24.      Prior to September 2018, Defendants had been making payments to the

Fund in the proper required amounts for their employees who were participants in the Fund's

composite plan.

               25.      No explanation has been given to the Fund for Defendants' sudden

decision to stop making payments for their employees in the amounts required under the terms of

the collective bargaining agreement.

               26.      Defendant Jofaz has failed to pay interest on late contributions made from

September 2018 through January 2019 in the amount of at least $3,010 to the Fund, calculated as

of February 20, 2019.

               27.      Defendant Y & M has failed to pay interest on late contributions made

from September 2018 through January 2019 in the amount of at least $2,540 to the Fund,

calculated as of February 20, 2019.



D.     GROUNDS FOR INJUNCTIVE RELIEF

               28.      Plaintiffs repeat and reallege the allegations set forth in paragraphs 1

through 27, as though set forth in full herein and with the same force and effect.

               29.      The Fund has suffered irreparable injury due to Defendants' delinquent

behavior because Defendants' continuing failure to make contributions to the Fund in the

required amount undermines the financial integrity of the Fund. Defendants have forced the

Fund to incur unnecessary and increased administrative costs in securing the required

contributions from Defendants. Defendants have also caused the Fund to lose investment



                                                  6
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 7 of 12 PageID #: 7



income from the unpaid monies. Defendants' delinquent behavior has contributed to the monthly

deficits that the Fund has been experiencing in providing benefits to participating employees.

               30.     The remedies available at law are inadequate to compensate for these

irreparable injuries. The Fund will remain at continued risk of irreparable injury in the event that

the Defendants again refuse to pay their required benefit contributions to the Fund in accordance

with the terms of the collective bargaining agreement. The Fund is constantly paying for benefits

for participating employees and relies upon participating employers to make their required

payments according to the terms of the collective bargaining agreements in the correct amounts

and on time; the Fund will suffer irreparable injury if it repeatedly needs to initiate new litigation

to seek Court judgments to obtain required payments from a serially delinquent employer.

               31.     Considering the balance of hardships between Defendants and Plaintiff,

injunctive relief is appropriate. Defendants have undertaken a contractual obligation to pay

benefit contributions under their collective bargaining agreement with Local 553, I.B.T., and

under the Trust Agreement with the Fund. Further, Defendants are obligated under ERISA

Section 515, 29 U.S.C. § 1145, to pay their contributions in accordance with the terms of the

collective bargaining agreement and Trust Agreement. Defendants simply need to comply with

their contractual and legal obligations. In the absence of such compliance by Defendants,

Plaintiffs suffer from the irreparable injuries of deficit spending and lost investment income from

unpaid monies.

               32.     Congress has made clear the public policy in favor of protecting the assets

of the Fund for the benefit of the participants. See ERISA Section 2, 29 U.S.C. § 1001.




                                                  7
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 8 of 12 PageID #: 8



                                   FIRST CAUSE OF ACTION

                33.    Plaintiffs repeat and reallege the allegations set forth in paragraphs 1

through 32 as if the same were fully set forth herein.

                34.    Upon information and belief, at all times material hereto, Defendants have

each employed at least one employee who performed covered work.

                35.    The collective bargaining agreement requires Defendants to report and

contribute specified amounts of money to the Fund on behalf of individuals who performed

covered work.

                36.    The Fund relies upon Defendants to make the proper contributions in

accordance with the terms of the collective bargaining agreement in order to provide benefits to

their employees in accordance with the rules and regulations established by the Trustees of the

Fund.

                37.    At all times relevant to the allegations herein, Defendants have been

bound by the Trust Agreement.

                38.    Any failure by Defendants to pay contributions to the Fund promptly and

fully when due is a violation of Section 515 of ERISA, 29 U.S.C. § 1145, which requires

"[e]very employer who is obligated to make contributions to a multiemployer plan under the

terms of the plan or under the terms of a collectively bargained agreement . . . [to] make such

contributions in accordance with the terms and conditions of such plan or such agreement."

                39.    On November 30, 2018, the Fund's counsel sent a letter to Defendants,

demanding payment of the delinquent contributions for September 2018 and October 2018. The

Fund Office had previously notified Defendants of the delinquencies in their payments via email

and by telephone with no response.



                                                 8
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 9 of 12 PageID #: 9



               40.     Defendants nevertheless failed to pay their delinquent contributions.

               41.     Defendant Jofaz is liable for delinquent contributions for the period from

at least September 2018 through January 2019 in an amount equal to at least $85,462 to the

Fund, plus an amount equal to the greater of interest on the unpaid contributions or liquidated

damages in the amount of twenty percent (20%) of the unpaid contributions; plus reasonable

attorney's fees and costs.

               42.     Defendant Y & M is liable for delinquent contributions for the period from

at least September 2018 through January 2019 in an amount equal to at least $70,889 to the

Fund, plus an amount equal to the greater of interest on the unpaid contributions or liquidated

damages in the amount of twenty percent (20%) of the unpaid contributions; plus reasonable

attorney's fees and costs.

               43.     Defendant Jofaz is liable for interest on late contributions made for the

period from September 2018 through January 2019 in the amount of at least $3,010 to the Fund,

calculated as of February 20, 2019.

               44.     Defendant Y & M is liable for interest on late contributions made for the

period from September 2018 through January 2019 in the amount of at least $2,540 to the Fund,

calculated as of February 20, 2019.

               45.     Defendants remain obligated to pay contributions to the Fund which may

become due and owing during the pendency of this action.



                                 SECOND CAUSE OF ACTION

               46.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1

through 45, as though set forth in full herein and with the same force and effect.



                                                 9
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 10 of 12 PageID #: 10



               47.     From September 2018 to January 2019, Defendant has failed to pay

contributions owed to to the Fund in their required amounts in a timely manner.

               48.     The Fund has suffered irreparable injury due to Defendants' delinquent

behavior because Defendants' continuing failure to make contributions to the Fund in the

required amount undermines the financial integrity of the Fund. Defendants have forced the

Fund to incur unnecessary and increased administrative costs in securing the required

contributions from Defendants. Defendants have also caused the Fund to lose investment

income from the unpaid monies. Defendants' delinquent behavior has contributed to the monthly

deficits that the Fund has been experiencing in providing benefits to participating employees.

               49.     The remedies available at law are inadequate to compensate for these

irreparable injuries. The Fund will remain at continued risk of irreparable injury in the event that

the Defendants again refuse to pay their required benefit contributions to the Fund in accordance

with the terms of the collective bargaining agreement. The Fund is constantly paying for benefits

for participating employees and relies upon participating employers to make their required

payments according to the terms of the collective bargaining agreements in the correct amounts

and on time; the Fund will suffer irreparable injury if it repeatedly needs to initiate new litigation

to seek Court judgments to obtain required payments from a serially delinquent employer.

               50.     Considering the balance of hardships between Defendants and Plaintiff,

injunctive relief is appropriate. Defendants have undertaken a contractual obligation to pay

benefit contributions under their collective bargaining agreement with Local 553, I.B.T., and

under the Trust Agreement with the Fund. Further, Defendants are obligated under ERISA

Section 515, 29 U.S.C. § 1145, to pay their contributions in accordance with the terms of the

collective bargaining agreement and Trust Agreement. Defendants simply need to comply with



                                                 10
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 11 of 12 PageID #: 11



their contractual and legal obligations. In the absence of such compliance by Defendants,

Plaintiffs suffer from the irreparable injuries of deficit spending and lost investment income from

unpaid monies.

               51.    Congress has made clear the public policy in favor of protecting the assets

of the Fund for the benefit of the participants. See ERISA Section 2, 29 U.S.C. § 1001.

               52.    Pursuant to Federal Rule of Civil Procedure 65, Defendants should be

enjoined from violating the employee benefit fund contribution provisions of any collective

bargaining agreement in effect between Defendants and Local 553, I.B.T., and Defendants

should be required to comply with their obligations to make timely benefit fund contributions to

Plaintiffs in the required amounts pursuant to any such collective bargaining agreement, the

Trust Agreement, and ERISA Section 515, 29 U.S.C. § 1145.


               WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:

   A. On the First Cause of Action:

       1.      An Order holding Defendant Jofaz liable for payment of all unpaid contributions

               owed to the Fund pursuant to the collective bargaining agreement, the Trust

               Agreement, and ERISA Sections 502 and 515, 29 U.S.C. §§ 1132, 1145,

               including amounts which may become due and owing during the pendency of this

               action, in the amount of at least $85,462 to the Fund.

       2.      An Order holding Defendant Y & M liable for payment of all unpaid

               contributions owed to the Fund pursuant to the collective bargaining agreement,

               the Trust Agreements, and ERISA Sections 502 and 515, 29 U.S.C. §§ 1132,

               1145, including amounts which may become due and owing during the pendency

               of this action, in the amount of at least $70,889 to the Fund.

                                                11
Case 1:19-cv-01049-DLI-VMS Document 1 Filed 02/21/19 Page 12 of 12 PageID #: 12



         2.       An Order holding Defendants liable for payment of interest on all delinquent

                  contributions at the rate of 18 percent (18%) per annum;

         3.       An Order holding Defendants liable for payment of the greater of additional

                  interest at the rate of 18 percent (18%) per annum, or liquidated damages equal to

                  twenty percent (20%) of unpaid contributions;

         4.       An Order holding Defendants liable for payment of an award of all costs and

                  disbursements, including, but not limited to, reasonable attorneys' fees; and

         5.       Such other and further equitable relief as this Court deems appropriate.

    B. On the Second Cause of Action:

         1.       An Order, pursuant to Rule 65 of the Federal Rules of Civil Procedure,

         permanently enjoining Defendants from violating the employee benefit fund contribution

         provisions of any collective bargaining agreement in effect between Defendants and

         Local 553, I.B.T., and requiring Defendants to comply with its obligations to make timely

         benefit fund contributions to Plaintiffs in their required amounts pursuant to the collective

         bargaining agreement, the Trust Agreement, and ERISA Section 515, 29 U.S.C. § 1145.


Dated: February 21, 2019
       New York, New York
                                                        By:     /s/
                                                                Anusha Rasalingam
                                                                Daniel Treiman

                                                                FRIEDMAN & ANSPACH
                                                                1500 Broadway, Suite 2300
                                                                New York, New York 10036
                                                                (212) 354-4500
                                                                arasalingam@friedmananspach.com
                                                                dtreiman@friedmananspach.com

                                                                Attorneys for Plaintiffs
4823-4974-0168, v. 1


                                                   12
